Citation Nr: 9933209	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for an eye disability has been submitted.

4.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for a back disability has been submitted.

5.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as 0 percent disabling.

6.  Entitlement to an increased rating for service-connected 
cyclomastopathy, currently evaluated as 0 percent disabling.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from July 1973 to 
November 1973.

This appeal arises from a November 1993, Department of 
Veterans Affairs Regional Office, San Juan, Puerto Rico 
(VARO) rating decision, which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for a 
nervous condition and a right elbow disability; denied 
reopening the appellant's claim for entitlement to service 
connection for an eye disorder and a back disability; and 
denied entitlement to an increased rating for service-
connected hemorrhoids, evaluated as 0 percent disabling, and 
an increased rating for service-connected cyclomastopathy, 
evaluated as 0 percent disabling.

Prior to the Board's receipt of this case, VA medical and 
psychiatric examination reports were associated with the 
appellant's claims folder.  VARO considered the evidence in 
relationship to a claim for pension and an extraschedular 
rating, and a claim for an increased rating for his service-
connected headaches, not currently before the Board, but it 
did not consider the evidence in light of the claims here at 
issue.  Under the provisions of 38 C.F.R. § 19.37(a) (1999), 
VARO must consider such evidence, and provide the appellant a 
supplemental statement of the case if its action remains 
adverse.  See 38 C.F.R. § 19.31 (1999).  Since VARO has not 
done so, remand is required to cure the procedural defects.  
38 C.F.R. § 19.9 (1999).

The appellant's claim is therefore REMANDED to VARO for the 
following action:

VARO should readjudicate the issues on 
appeal with consideration of the 
additional evidence.  VARO should 
accomplish any procedural or evidentiary 
development suggested by the association 
of the records with the claims folder.  
If VARO continues to deny the appellant's 
claim, it should furnish him an 
appropriate supplemental statement of the 
case.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





 

